NOT RECOMMENDED FOR PUBLICATION
                               File Name: 17a0074n.06

                                    Nos. 15-4332/16-3585
                                                                                   FILED
                                                                              Jan 26, 2017
                        UNITED STATES COURTS OF APPEALS                   DEBORAH S. HUNT, Clerk
                             FOR THE SIXTH CIRCUIT

SIMARJIT SINGH,                                       )
                                                      )
        Petitioner,                                   )
                                                      )
v.                                                    )      ON PETITION FOR REVIEW
                                                      )      FROM THE UNITED STATES
SALLY Q. YATES, Acting Attorney General of the        )      BOARD OF IMMIGRATION
United States,                                        )      APPEALS
                                                      )
        Respondent.                                   )
                                                      )

BEFORE: COLE, Chief Judge; COOK and WHITE, Circuit Judges.

        HELENE N. WHITE, Circuit Judge. Simarjit Singh is a native and citizen of India who

entered the United States in 2010 without inspection. He applied, unsuccessfully, for asylum,

withholding of removal, and protection under the Convention Against Torture (CAT). His

appeal to the Board of Immigration Appeals (BIA) was also unsuccessful and he now petitions

for review of the BIA’s final order of removal. He separately seeks review of the BIA’s denial

of his motion to reopen his removal proceedings for administrative closure. We DENY both

petitions.

                                              I

                                              A

        Singh is a member of the Sikh faith and was born into a “politically active family” in

Punjab, India. A.R. 343. He entered the United States without inspection or parole in August

2010. After a credible-fear interview, the Department of Homeland Security (DHS) began
Nos. 15-4332/16-3585, Singh v. Yates


removal proceedings. Singh conceded removability, but requested asylum, withholding of

removal, and protection under the CAT.

       Singh’s asylum application centered on his joining and actively participating in the

Shiromani Akali Dal Amritsar Party (Akali Dal), a Sikh-based political party in India. Singh

claims that as a result of his activities with Akali Dal (which included attending rallies and

postering), he was attacked twice by members of the Congress Party, first in October 2009 and

again in March 2010. His asylum application asserted that on the first occasion, he was stopped

by six or seven unidentified persons whom he recognized as Congress Party members, who told

him to join their party. When he refused, they fired a rifle close to him, prompting him to

abandon his motorbike and flee. Singh’s application asserted that on the second occasion, he

was confronted by Congress Party members while he was at a party in a park with friends. After

the Congress Party members began shooting rifles in the air, he and his friends fled. Singh

asserted that he could not obtain protection from local police, who were bribed by the Congress

Party. After the second incident, Singh fled India by plane to Vietnam in June 2010 and took a

boat to Mexico before entering the United States.

       Over a year after making his first application, Singh filed an amended application

changing his story regarding the two incidents. In his original statements, these incidents ended

with his running away, but the amended application describes far more serious encounters,

including that Singh was confronted by Congress Party member Kartar Singh (Kartar), who

warned Singh that he would face “dire consequences” if he refused to join the Congress Party;

that Kartar was among the group of six or seven who first stopped Singh while he rode his

motorbike; that Singh did not flee after the rifle was fired, but was rather held down and beaten

by the group with their bare hands and sticks; that Singh lost consciousness and later awoke at



                                               -2-
Nos. 15-4332/16-3585, Singh v. Yates


home and was treated by a village nurse; that local police refused to accept his report against

Kartar, noting that Kartar had already made a report against Singh; and that after leaving the

police station, two of Singh’s attackers approached him and demanded he join the Congress

Party. Regarding the second incident in the park, the amended application states it occurred in

late March and that although many of Singh’s friends fled, he was grabbed by the Congress Party

members, beaten, and told that he had two months to join their party or else he would be killed

and his house destroyed. Singh then fled Punjab and went to Delhi with his father. In his

amended application, Singh asserts that he left India in June 2010, and traveled through

Bangkok, Vietnam, Moscow, Cuba, Paris, Guatemala, and Mexico en route to the United States,

which he entered less than two months after leaving India. He explained that his account of his

travel changed after he saw films on the Internet featuring those places, which he recognized as

places he had been to on his journey to this country.

       After Singh testified at his asylum hearing, the immigration judge (IJ) commented that he

leaned toward denying Singh’s application and was considering the Government’s request that

the application be held frivolous. As potential grounds for such a finding, the IJ noted over a

dozen implausible inconsistencies between Singh’s applications and documentation, his

testimony, and his statements to an asylum officer. Among these inconsistencies were

(1) whether the second incident at the park happened in the first or final week of March 2010

(with Singh eventually admitting he did not know when in March the incident happened),

(2) Singh’s failure to mention his adversary Kartar’s presence at the March incident in his

application followed by testimony that Kartar was indeed present, (3) the submission of a

doctor’s report that misstated Singh’s age and contradicted his testimony that he never saw a

doctor in connection with the attacks, and (4) the failure of a local elected official’s affidavit to



                                                -3-
Nos. 15-4332/16-3585, Singh v. Yates


vouch for Singh’s membership in Akali Dal (instead merely noting his family’s support for the

party).

          The IJ allowed Singh a continuance to explain these and other inconsistencies,

specifically to present proper documentation corroborating his story. At a subsequent hearing

over seven months later, Singh appeared without additional documentation, explaining that he

could not obtain it because his father, a farmer, had been hospitalized for months following a car

accident and was otherwise busy with the growing season. Singh did not, however, provide

documentation confirming his father’s accident or hospitalization, although he stated it was the

subject of an Internet-available news article. Singh further explained that he was unable to

obtain corroborating documentation through anyone else in India. The IJ continued the hearing

until February 2014 so that Singh’s father could be discharged from the hospital and send the

documentation. At the next hearing, Singh still had not submitted additional documentation and

rested his case on the record.

          The IJ denied Singh’s application as to each claim, held his asylum application to be

deliberately frivolous, and ordered his removal. In his order, the IJ found that Singh was not

credible “about anything” and that his claims were made up “out of nothing.” Order, A.R.

71. With regard to asylum, the IJ concluded that Singh’s total lack of credibility meant that he

could not satisfy the definition of a refugee, particularly because he could not show past

persecution.1 Acknowledging the seriousness of a frivolous-application finding, the IJ

specifically found that based on numerous inconsistencies, Singh lied about his membership in



          1
           Asylum may be granted to refugee aliens. 8 U.S.C. § 1158(b)(1)(A). A refugee is one “who is unable or
unwilling to return to, and is unable or unwilling to avail himself . . . of the protection of, [his native] country
because of persecution or a well-founded fear of persecution on account of . . . membership in a particular social
group, or political opinion.” Id. at § 1101(a)(42)(A). An applicant bears the burden of establishing his eligibility for
asylum, either through his own credible testimony or with corroborating evidence. Id. at § 1158(b)(1)(B)(i)–(ii).

                                                          -4-
Nos. 15-4332/16-3585, Singh v. Yates


Akali Dal and about the violent incidents with Congress Party members, and that both lies were

material to his claim for asylum.

         With regard to Singh’s claim for withholding of removal, the IJ noted that Singh could

not meet the lower burden of proof for asylum and thus could not meet his burden for

withholding of removal.2 See Mohammed v. Keisler, 507 F.3d 369, 372 (6th Cir. 2007). Finally,

with regard to Singh’s CAT claim, the IJ noted that Singh had failed to prove his membership in

Akali Dal and prior harm–much less that such harm was instigated by or consented to by Indian

government officials–and thus failed to meet his burden on that claim as well.3 Further, the IJ

found that if removed to India, Singh could avoid danger by relocating within the country.

         On appeal, the BIA affirmed the IJ’s adverse-credibility determination, finding that it was

not “clearly erroneous.” See 8 C.F.R. § 1003.1(d)(3)(i). The BIA noted that the IJ’s

determination was “based on specific, cogent reasons, including discrepancies and omissions

between the respondent’s testimony, his application, and the documentary evidence” and cited

the inconsistencies mentioned in the IJ’s order, including the filing of a doctor’s note when Singh

claimed not to have received medical attention and his inconsistency on what countries he

traveled through on his way to the United States. A.R. 4. Singh did not, the BIA found, present

convincing arguments on appeal sufficient to disturb the IJ’s finding. In response to Singh’s

claim that the inconsistencies were relatively minor and did not go to the heart of his asylum
         2
            An alien may not be removed to his native country if his “life or freedom would be threatened in
that country because of [his] . . . membership in a particular social group, or political opinion.” 8 U.S.C.
§ 1231(b)(3)(A). An alien has the burden of demonstrating a “clear probability” of persecution if he is removed to
his native country. Mohammed, 507 F.3d at 372. This more-likely-than-not burden exceeds the “well-founded fear”
burden applicable to asylum claims. See INS v. Cardoza-Fonseca, 480 U.S. 421, 423 (1987) (holding that
demonstrating asylum eligibility does not require a showing that persecution is more likely than not).
         3
           An alien may not be removed to his native country if he establishes that it is more likely than not that he
will be tortured there. 8 C.F.R. § 1208.16(c)(2). “Torture” is defined by the CAT’s implementing regulations. See
8 C.F.R. 1208.18(a). Although aliens need not demonstrate any of the five statutory grounds for asylum or
withholding-of-removal eligibility for a CAT claim, the proof required to demonstrate that torture is more likely
than not is more stringent than the proof required to demonstrate that persecution is more likely than not. See Berri
v. Gonzales, 468 F.3d 390, 397–98 (6th Cir. 2006).

                                                         -5-
Nos. 15-4332/16-3585, Singh v. Yates


claim, the BIA noted that an adverse-credibility finding can permissibly rest on inconsistencies

that do not go to the heart of the claim. See El-Moussa v. Holder, 569 F.3d 250, 256 (6th Cir.

2009).

         In affirming the IJ’s denial of Singh’s asylum application, the BIA noted that Singh could

not satisfy the more stringent clear-probability-of-persecution standard required for withholding

of removal and thus affirmed that denial as well. See 8 C.F.R. § 1208.16(b); see also

Mohammed, 507 F.3d at 372. The BIA also upheld the IJ’s denial of Singh’s CAT claim because

he did not “establish that he faces a clear probability of torture in India by, at the instigation of or

with the consent or acquiescence or willful blindness of the government.” A.R. 5. See Amir v.

Gonzales, 467 F.3d 921, 927 (6th Cir. 2006). Further, because Singh’s appeal on the CAT claim

failed to challenge the IJ’s finding that he could avoid danger by relocating, the BIA concluded

that he had waived a challenge to this finding. Finally, the BIA concluded that although it was a

close case, a preponderance of the evidence did not support the court’s finding that Singh had

knowingly and deliberately fabricated material aspects of his asylum application. See 8 C.F.R.

§ 1208.20. It accordingly sustained Singh’s appeal of the frivolousness finding. Singh filed a

petition for review from these denials.

                                                   B

         After the BIA affirmed the IJ’s removal order, Singh married a United States citizen,

Cynthia Singh (Cynthia), who filed a family-based immigrant visa petition on Singh’s behalf

with the United States Citizenship and Immigration Services (USICS). The petition was

approved during the pendency of this appeal.

         After his marriage to Cynthia and her filing a visa petition on his behalf, Singh moved the

BIA to reopen his removal proceeding and administratively close it, which would remove the



                                                  -6-
Nos. 15-4332/16-3585, Singh v. Yates


regulatory bar to his seeking an unlawful-presence waiver.4 Upon an approval of the family-

based immigrant-visa petition and a grant of the motion to reopen, Singh would become eligible

to seek a provisional unlawful-presence waiver. The waiver would allow him to return to India

for consular processing of his family-based immigrant visa.5 The DHS opposed Singh’s motion

to reopen, emphasizing that Singh had not established that his marriage was bona fide, and

asserting that he was otherwise “undeserving” of reopening because of his lack of credibility in

his removal proceedings. A.R. 286–87. In its denial of Singh’s motion, the BIA noted that

because Singh’s visa petition was pending at the time, rather than granted, there was no basis for

relief from removal and further that he failed to show a strong likelihood that his marriage to

Cynthia was bona fide. Finally, it noted that its power to reopen was not a procedural cure-all

and that Singh should raise a request for prosecutorial discretion directly with the DHS. Singh

filed a separate petition for review from this denial.

                                                         II

        Singh claims two categories of errors in this consolidated appeal. First, he argues that the

IJ erred in finding him incredible and that he in fact established that he was eligible for asylum,

withholding of removal, and protection under the CAT.                      Second, he argues that the BIA

inadequately explained its reasoning in denying his motion to reopen his case for administrative

closure, or, in the alternative, that the BIA abused its discretion in denying his motion.




        4
          Under prior DHS regulations, aliens subject to a final order were ineligible for provisional unlawful-
presence waivers, as were aliens in removal proceedings, “unless the removal proceedings [were] administratively
closed and ha[d] not been recalendared at the time of filing the [application for provisional unlawful-presence
waiver].” 8 C.F.R. § 212.7(e)(4)(v) (2013).
        5
          Even with an approved immigrant-visa petition, Singh is ineligible to adjust his status while in the United
States because he entered the country without inspection or admission. See 8 U.S.C. § 1255(a).

                                                        -7-
Nos. 15-4332/16-3585, Singh v. Yates


                                                A

       This court reviews legal conclusions de novo, but with “deference to the BIA’s

reasonable interpretation of the statutes and regulations.” Karimijanaki v. Holder, 579 F.3d 710,

714 (6th Cir. 2009) (quoting Lin v. Holder, 565 F.3d 971, 976 (6th Cir. 2009)). When the BIA

issues a reasoned decision rather than summarily affirming the IJ’s decision, we review

both. Id. The court reviews factual findings, including credibility determinations, for substantial

evidence. Slyusar v. Holder, 740 F.3d 1068, 1073 (6th Cir. 2014). This is a deferential standard

and the BIA’s decision will be upheld so long as it is “supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Marku v. Ashcroft, 380 F.3d 982, 986

(6th Cir. 2004) (quotation omitted). Administrative factual findings are “conclusive unless

any reasonable adjudicator would be compelled to conclude to the contrary.”              8 U.S.C.

§ 1252(b)(4)(B) (emphasis added).

       An applicant bears the burden of demonstrating his eligibility for asylum. 8 U.S.C.

§ 1158(b)(1)(B)(i). Where his testimony is not “believable, consistent, and sufficiently detailed

to provide a plausible and coherent account,” he must corroborate “virtually every significant

instance of persecution” claimed. Gaye v. Lynch, 788 F.3d 519, 528 (6th Cir. 2015) (quotations

omitted). Failure to provide reasonably expected corroboration is itself grounds for denial of an

application for asylum. See id.

       Immigration courts may make adverse-credibility determinations on the basis of

“any inaccuracies or falsehoods in [the applicant’s] statements, without regard to whether any

inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s claim, or any other

relevant factor.” 8 U.S.C. § 1158(b)(1)(B)(iii). Credibility determinations are made on the

totality of the circumstances. Khozhaynova v. Holder, 641 F.3d 187, 193 (6th Cir. 2011).



                                                -8-
Nos. 15-4332/16-3585, Singh v. Yates


An adverse-credibility finding that is fatal to an alien’s asylum claim is also fatal to the alien’s

withholding-of-removal and CAT claims. See Slyusarr, 740 F.3d at 1074.

         Here, the IJ found that Singh lacked credibility “about anything,” Order, A.R. 71, after

noting over a dozen inconsistencies presented by Singh, which he never explained (with

corroboration or otherwise). The BIA cited several of the major inconsistencies noted by the

IJ—including inconsistencies over Kartar’s role in the attacks, the timing of the attacks, whether

Singh received medical treatment after the attacks, and how he traveled to the United States.

Further, against Singh’s argument that these inconsistencies were minor, the BIA correctly noted

that even inconsistencies that do not reach the heart of the claim may support an adverse-

credibility finding.6 El-Moussa, 569 F.3d at 256. In reviewing the documentation that Singh did

provide, the BIA found it insufficient to rehabilitate his incredible testimony. Indeed, some of

the documents—such as the doctor’s note and the affidavit of the local official—raised more

questions than they answered.

         Because the IJ’s and BIA’s decisions that Singh lacked the credibility to establish his

eligibility for asylum (including that he was ever persecuted or even a member of the political

party he claimed to be a part of) is adequately supported, it follows that he could not satisfy the

more stringent burdens of proof required for his withholding-of-removal and CAT claims.

Mohammed, 507 F.3d at 372.

                                                          B

         This court has jurisdiction to review the denial of a motion to reopen.                           8 U.S.C.

§ 1252(a). Because “[t]he decision to grant or deny a motion to reopen . . . is within the

         6
           The most striking inconsistencies, however, do go to the heart of the claim. In his first application, Singh
reported no attacks at all, just that he was threatened and fled. In his amended application, however, these incidents
resulted in his being beaten by Congress Party members, the first time to the point of unconsciousness. These
attacks are central events in Singh’s claim, and it seems highly implausible that running away versus being brutally
beaten were minor details that he misremembered or that were lost in translation in his consultations with counsel.

                                                         -9-
Nos. 15-4332/16-3585, Singh v. Yates


discretion of the [BIA],” 8 C.F.R. § 1003.2(a), we review the BIA’s denial for abuse of

discretion. Allabani v. Gonzales, 402 F.3d 668, 675 (6th Cir. 2005) (citation omitted). In

determining whether the BIA abused its discretion, we must decide “whether the denial of the

motion to reopen was made without a rational explanation, inexplicably departed from

established policies, or rested on an impermissible basis such as invidious discrimination against

a particular race or group.” Id. (internal alteration and quotation omitted).

       Article III’s case-or-controversy requirement restricts the court to considering only a

“live controversy” and forecloses its consideration of moot claims. Harmon v. Holder, 758 F.3d
728, 732 (6th Cir. 2014). Because this court must analyze regulations as they now exist, a

change in regulation may moot a claim. Cf. Kentucky Right to Life, Inc. v. Terry, 108 F.3d 637,

644 (6th Cir. 1997) (discussing mootness due to intervening statutory amendment). Mootness is

shown when even a favorable judicial decision will not redress the injury claimed. See Lewis v.

Cont’l Bank Corp., 494 U.S. 472, 477 (1990).

       Singh has been approved for an immigrant visa, but because he is unlawfully present, he

is unable to adjust his status while in the United States. Instead, he is required to adjust his status

through consular processing in India and requires a provisional waiver of unlawful presence to

do so. 8 U.S.C. § 1255(a). He sought reopening and administrative closure of his removal case

in order to qualify for the waiver.7

       Under a prior DHS regulation, Singh was ineligible for a waiver because he was subject

to a final order of removal; unless the proceedings were reopened (making them no longer

“final”) and then “administratively closed and . . . not . . . recalendared at the time of filing the

[application for provisional unlawful-presence waiver]” (making them no longer “pending”),

Singh was ineligible to apply for a waiver. 8 C.F.R. § 212.7(e)(4)(v) (2013). The Government
       7
           See notes 4 and 5 and accompanying text.

                                                      -10-
Nos. 15-4332/16-3585, Singh v. Yates


argues that Singh’s pursuit of this relief on appeal is moot due to intervening regulatory changes

regarding eligibility for a provisional unlawful-presence waiver.                       The amended regulation

provides Singh with a new avenue to become eligible for a waiver that does not require that the

final order be set aside. He may now apply to USICS for consent to reapply for admission and

then seek a waiver.8 Singh acknowledges this, but asserts that the amendment merely opens up

an alternative avenue for him to obtain the ultimate relief he seeks—to become eligible for a

waiver—and thus the change does not moot his claim. The new regulation does not on its face

rule out the old practice, but it does change the landscape for petitioners in Singh’s position, who

no longer must obtain relief from the final order.9

         In any event, the BIA did not abuse its discretion in denying Singh’s motion, especially

given the circumstance that the family-visa petition was not yet granted.                           Further, as the

Government points out, the amended regulation has obviated the need to seek reopening by

allowing for an application for consent to reapply for admission, even when there is a final

removal order. Thus, even were we to remand the motion to reopen for reconsideration, the BIA

would have additional cause to deny it.

                                                          III

         For the foregoing reasons, Singh’s petitions are DENIED.




         8
             An alien who is “subject to an administratively final order of removal” is no long ineligible for a
provisional unlawful-presence waiver if he “has already filed and USICS has already granted, before [he] applies for
a . . . waiver . . . , an application for consent to reapply for admission . . . .” 8 C.F.R. § 212.7(e)(4)(iv) (2016).
         9
          See 8 C.F.R. § 212.7(e)(4)(iii) (2016). This provision provides that “an alien is ineligible for a provisional
unlawful presence waiver . . . if . . . [t]he alien is in removal proceedings, in which no final order has been entered,
unless the removal proceedings are administratively closed and have not been recalendared at the time of filing the
application for a provisional unlawful presence waiver . . . .” (emphasis added).

                                                         -11-